Title: From James Madison to Tobias Lear, 26 October 1801
From: Madison, James
To: Lear, Tobias


Sir,Department of State Washington, 26th. Octr. 1801.
William Hart Esqr. of Saybrook, Connecticut, has a claim upon the Government of St. Domingo, for the use of his Sloop Harriet, for 32 days, by virtue of a requisition of the Military Chiefs acting under Genl. Toussaint. It appears that Dr. Stevens formerly took up this business, and procured a promise from that General to make satisfaction for the injury, as soon as the state of the Treasury should enable him to do it. I have advised Mr. Hart to transmit you copies of his papers, and I request you to urge upon the Government the fulfilment of these assurances, more especially as the reason formerly assigned for the postponement of payment is now removed. With great respect, I have the honor to be, Sir, your most Obed. servant,
James Madison
 

   RC (DNA: RG 59, CD, Cap Haitien, vol. 3); letterbook copy (DNA: RG 59, IC, vol. 1). RC in a clerk’s hand, signed by JM; docketed as received 27 Dec.


   Letter not found. For details of Hart’s claim, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:471–72.

